Matter of Addesso v Addesso (2015 NY Slip Op 06810)





Matter of Addesso v Addesso


2015 NY Slip Op 06810


Decided on September 16, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 16, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
SHERI S. ROMAN
ROBERT J. MILLER, JJ.


2014-07362
 (Index No. 31607/12)

[*1]In the Matter of Louis P. Addesso, Jr., appellant,
vLouis Addesso, et al., respondents.


McCullough, Goldberger & Staudt, LLP, White Plains, N.Y. (Edmund C. Grainger III of counsel), for appellant.
Annette G. Hasapidis, South Salem, N.Y., for respondents.

DECISION & ORDER
In a proceeding pursuant to CPLR article 77, inter alia, for an accounting of a certain trust account and a distribution to the petitioner in accordance with the trust agreement, the petitioner appeals, as limited by his brief, from so much of an order of the Supreme Court, Rockland County (Loehr, J.), dated January 15, 2014, as, in effect, denied the amended petition.
ORDERED that the order is affirmed insofar as appealed from, with costs.
A petition previously filed by the petitioner was denied by the Supreme Court without prejudice to renewal (see Matter of Addesso v Addesso, ____ AD3d ____ [Appellate Division Docket No. 2013-06724, decided herewith]). In his amended petition, the petitioner sought, among other things, an accounting of a certain trust account and a distribution to him in accordance with the trust agreement. In the order appealed from, the Supreme Court, in effect, summarily denied the amended petition upon the pleadings and papers submitted by the parties (see CPLR 409[b]). Contrary to the petitioner's contention, the Supreme Court properly concluded that there were no triable issues of fact (see CPLR 409[b]). The respondents submitted proof that the subject trust had no assets and that the petitioner previously had been provided with an accounting. The petitioner failed to raise a triable issue of fact with respect to whether any trust assets remained or whether the accounting provided was incomplete or inaccurate (cf. Matter of Doman, 110 AD3d 1073, 1074; Matter of Carbone, 101 AD3d 866, 868; Matter of Crane, 100 AD3d 626, 628; Matter of McAlpine, 85 AD3d 1185, 1186). Accordingly, the Supreme Court properly, in effect, denied the amended petition.
In light of the foregoing determination, we do not reach the petitioner's remaining contentions.
MASTRO, J.P., LEVENTHAL, ROMAN and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court